             Case 1:20-cv-07356-PAE Document 26 Filed 03/08/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EAST VILLAGE NEW DELI CORP.,

                                 Plaintiff,
                                                               20 Civ. 7356 (PAE)
         v.

 UNITED STATES OF AMERICA,
 et al.,

                                 Defendants.


                                      PROTECTIVE ORDER

        The parties have conferred and submitted this jointly proposed stipulation and protective

order (“Protective Order”) to the Court, which the Court hereby enters.

        1.       This Protective Order is issued in accordance with the Privacy Act, 5 U.S.C. §

552a(b), the Food and Nutrition Act of 2008, 7 U.S.C. § 2020(e)(8), and the federal regulations

promulgated thereunder, 7 C.F.R. § 272.1(c) (collectively “the Acts”).

        2.       This Protective Order applies to private information regarding electronic benefits

transfer (“EBT”) card recipients and competitor store information, covered by the Acts,

including but not limited to names, addresses, Food and Nutrition Service (“FNS”) numbers,

EBT card numbers, household numbers, and other confidential, proprietary, personal, or similar

information (“protected information”), contained in the certified administrative record in this

case.

        3.       Pursuant to this Protective Order, Defendants (and their contractors, agents, and

employees) are hereby authorized to disclose to counsel for Plaintiff the protected information

contained in the certified administrative record for purposes of the litigation of this action.
              Case 1:20-cv-07356-PAE Document 26 Filed 03/08/21 Page 2 of 4




         4.       Pursuant to this Protective Order, the parties are hereby ORDERED:

                     a. Not to release the protected information to the public or to anyone not

                         directly involved in the litigation of this action; and

                     b. To use the protected information only for the purpose of litigating this

                         action.

         5.       Pursuant to this Protective Order, the parties may disclose the protected

information only to:

                     a. The attorneys of record for the parties and any support staff or other

                         employees of the attorneys of record for parties who are assisting in the

                         prosecution or defense of this action;

                     b. Plaintiff, who may only read the protected information in the presence of

                         their attorney, but may not maintain, retain, keep, copy, or photograph the

                         protected information; and

                     c. The Court and the Court’s employees.

         6.       The protected information shall not be filed or referenced in un-redacted format

on the docket in this case.

         7.       Plaintiff’s counsel shall ensure that each person to whom he discloses the

protected information, including Plaintiff, shall, prior to any such disclosure, read and understand

this Protective Order, and acknowledge his or her agreement to be bound by this Protective

Order.

         8.       Neither Plaintiff, nor their attorneys, nor any individual to whom they have made

disclosure, shall himself or herself make any further disclosure of the protected information.




                                                    2
            Case 1:20-cv-07356-PAE Document 26 Filed 03/08/21 Page 3 of 4




       9.       With the exception of the Court and the Court’s employees, at the conclusion of

this litigation, any person to whom the protected information has been disclosed pursuant to this

Protective Order shall return any and all protected information to counsel for Defendants and

shall certify in writing that the documents have been returned and any copies destroyed.

       10.      Nothing in this Protective Order shall require production of information that is

prohibited from disclosure by other applicable privileges, statutes, regulations, or authorities.

       11.      This Order does not constitute a ruling on the question whether any particular

document or category of information is properly discoverable, and does not constitute a ruling on

any potential objection to the discoverability, relevance, or admissibility of any document or

information.

       12.      In the event Defendants inadvertently file protected information in un-redacted

format on the docket in this case, Defendants shall promptly seek leave from the Court to re-file

the relevant document, with the inadvertently disclosed protected information correctly redacted,

and the inadvertently disclosed protected information subsequently will be subject to the terms of

this Protective Order notwithstanding its previous inadvertent disclosure.

       13.      Nothing in this Order shall prevent the disclosure of protected information to

governmental authorities for purposes of enforcement of criminal laws or in furtherance of civil

enforcement or regulatory proceedings.




                                                  3
        Case 1:20-cv-07356-PAE Document 26 Filed 03/08/21 Page 4 of 4




      14.    This Protective Order shall remain in force even after the termination of this case.

      SO STIPULATED AND AGREED TO BY:

Dated: March __,
              5 2021                               Dated: March __,
                                                                5 2021
       Brooklyn, New York                                 New York, New York

LANCE LAZZARO                                      AUDREY STRAUSS
                                                   United States Attorney
                                                   Southern District of New York


    ________
           ____
             _______________
                          ___________
By: _____________________________                   y:: _____________________________
                                                   By:  _ _____________
                                                        __           ________________
   L
   Lance LLazzaro                                      Mary Ellleen
                                                             Ellenn Brennan
   Lazzaro Law Firm, P.C.                              A i t t United
                                                       Assistant  U it d States
                                                                         St t Att
                                                                                Attorney
   360 Court Street, Suite 3                           86 Chambers Street, Third Floor
   Brooklyn, NY 11231                                  New York, New York 10007
   Tel.: (718) 488-1900                                Tel.: (212) 637-2652
   lazzarolaw@aol.com                                  maryellen.brennan@usdoj.gov
   Counsel for Plaintiff                               Counsel for Defendants

SO ORDERED.

Dated: New York, New York
        March 8, 2021
       __________________


                                              
                                           HON. PAUL A. ENGELMAYER
                                           UNITED STATES DISTRICT JUDGE




                                               4
